           CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 1 of 22

                                                       20-mj-807 BRT

STATE OF MINNESOTA
                                      ss.       AFFIDAVIT OF SARA R. THOMAS
COUNTY OF RAMSEY


      I, Sara R. Thomas being duly sworn, depose and state as follows:

                INTRODUCTION AND AGENT BACKGROUND

      1.     I am a Special Agent with the United States Department of Justice,

Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), and have been so

employed since December 2016. I was previously assigned to ATF Atlanta Field

Division’s Firearms Trafficking Group, which specialized in criminal investigations

related to the movement of firearms from the legal market to the illegal market.

Since September 2018, I have been assigned to the ATF St. Paul Field Division, where

I am involved in various facets of ATF’s enforcement programs. Before I joined ATF,

I served as a sworn law enforcement officer with other agencies and departments,

holding this title since 2007.

      2.     During my time with ATF, I have investigated multiple cases falling

within ATF’s Arson and Explosives jurisdiction.      I have received a significant

amounts of training on the subject-matter over which the ATF holds jurisdiction.

This training included four weeks at the ATF National Academy and over four weeks

of separate training on ATF’s Arson and Explosives mission. Additionally, I have

participated in advanced explosives training at the National Center for Explosives

Training Research (NCETR) in Huntsville, Alabama, which focused on improvised

explosives devices. I have further attended advanced explosives training at New
           CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 2 of 22




Mexico Tech Energetic Materials Research and Training Center, which focused on

homemade explosives and various responses to a variety of bombing incidents.

      3.     The facts in this affidavit are based on my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for

the requested complaint and arrest warrant, and does not set forth all of my

knowledge about this matter.

      4.     This affidavit is being submitted in support of the criminal complaint

for VICTOR DEVON EDWARDS (DOB: XX/XX/1989). 1 Based on my training and

experience and the facts set forth in this affidavit, I respectfully submit that there is

probable cause to believe that EDWARDS has aided and abetted the commission of

arson in violation of 18 U.S.C. § 844(i) (arson) and 18 U.S.C. § 2 (aiding and abetting).

                  FACTS ESTABLISHING PROBABLE CAUSE

Case History

      5.     On August 26, 2020, Minneapolis experienced arson, rioting, and

vandalism of numerous business. The arson, rioting, and vandalism was, in part, a

response to the death by suicide of a suspect in a homicide that occurred at

approximately 2:00 p.m. on the same date. When officers approached the suspect at

approximately 6:30 p.m., he committed suicide on the 800 block of Nicollet Mall in

downtown Minneapolis.



1 I have partially redacted the dates of birth of person(s) listed herein pursuant to
local rules. The full dates of birth are known to me and will be made available to the
Court on request.


                                           2
           CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 3 of 22




      6.     The arson, rioting, and vandalism that followed was concentrated in

downtown Minneapolis, particularly in the Nicollet Mall area. One of the businesses

set on fire was the Target Headquarters building, located at 1000 Nicollet Mall.

EDWARDS Presence in Downtown Minneapolis Prior to the Target Arson

      7.     Hennepin County Sheriff’s Office Criminal Information Analyst

Nicole Hughes informed me that Saks Fifth Avenue, located at 600 Nicollet Mall, was

broken into on August 26, 2020, and was heavily vandalized and looted. Twitter video

from “Courtney Godrey, Fox 9 - Twitter” recorded on August 26, 2020, showed

EDWARDS and others standing outside of Saks Fifth Avenue while the store was

being looted. EDWARDS was wearing a dark colored shirt with a white design, a

dark colored hat with a unique logo, and dark shorts. The video was timestamped

9:24 p.m. See https://twitter.com/courtneygodfrey/media?lang=en.




      8.     While EDWARDS was waiting outside the Saks Fifth Avenue store, an

individual later identified as Shador Tommie Cortez Jackson 2 was inside stealing


2 I arrested Jackson for committing Arson pursuant to a federal complaint on
September 10, 2020. (See Docket No. 20-mj-681 (TNL)).


                                         3
            CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 4 of 22




merchandise from the store. The store surveillance footage showing Jackson looting

the store was timestamped 9:21 p.m. Following the looting, Jackson fled the store.




      9.      Analyst Hughes also provided me with a Facebook video related to this

investigation of EDWARDS. The video shows the individuals that I identified as

EDWARDS and Jackson in downtown Minneapolis on August 26, 2020, at

approximately 10:40 p.m., shortly before the arson that occurred at the

Target Headquarters building a few blocks away.

      10.     The video was posted by Facebook user “Raheem Checkabag Martin,”

and streamed live on August 26, 2020, starting at 10:33 p.m. The user name “Raheem

Checkabag Martin” was identified as Dearlo Martin. The associated link

to the video was https://www.facebook.com/dearlo.martin/videos/3341123979281513.

Analyst Hughes recorded the video as it was streamed live.

      11.     The beginning of the Facebook live video was timestamped 10:33 p.m.,

and filmed by Martin while he was standing at the intersection of 10th Street and

2nd Avenue in downtown Minneapolis.          Martin was standing across from the



                                         4
               CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 5 of 22




Ruth’s Chris Steak House, 920 2nd Avenue South, as the restaurant was being looted.

Martin commented that numerous people had broken into the restaurant and were

stealing items. Martin then commented, “they gonna start blowing that bitch down.”

Two loud noises were heard. Martin stated, “they just shot some shit. That’s 12.”3

         12.     At five minutes and forty-seven seconds into the video, at approximately

10:39 p.m. based on the timestamp, a group of unidentified individuals ran towards

the camera. Several individuals had liquor or wine bottles. An unidentified black

female wearing a red sweatshirt was limping and two unidentified individuals helped

her across 10th Street. EDWARDS and Jackson walked closely behind the female.




         13.     Once the group crossed 10th Street, they hid around the corner of a

building at the intersection of 2nd Avenue. EDWARDS was standing next to Jackson,

looking towards the street. Martin said, “She got hit with a rubber bullet.”




3   Based on my training and experience, I understand “12” to refer to law enforcement.


                                             5
            CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 6 of 22




      14.     EDWARDS and Jackson then walked to the corner of the building and

looked west on 10th Street, towards the direction of law enforcement. EDWARDS

and Jackson appeared to be angry while speaking with each other.




      15.     After speaking with EDWARDS, Jackson yelled, “Who got a bottle? They

coming. Give me a bottle! Give me a bottle!” An unidentified individual handed

Jackson a glass bottle. Liquid splashed out of the bottle.

      16.     Martin said, “He [Jackson] goin’ crazy. He about to throw a bottle at the

n---. At the police!” The crowd started yelling, “12. Get out!” Martin then ran away

from Jackson, and bottles were heard shattering. Several loud noises were heard,

and then Martin stated, “they shooting them bitches.” Martin indicated that law

enforcement was using less-than-lethal methods to control the crowd. Martin then

stated that law enforcement had saturated the area.

      17.     EDWARDS, Jackson, and other members of the group fled, running

south on 2nd Avenue. Martin continued to record in the area and did not follow them.




                                           6
            CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 7 of 22




The Target Headquarters Arson

      18.     At approximately 10:55 p.m., approximately three blocks away,

Target surveillance video showed Jackson use a “Sidewalk Closed” construction sign

to break through one of the glass doors into the Target Headquarters building. The

door was located on 10th Street South between LaSalle Avenue and Nicollet Mall. A

second unidentified individual broke into the second door, allowing access into the

building. EDWARDS and other individuals then followed Jackson into the building.

      19.     Target surveillance video, taken from inside the store, then showed

Jackson place a white article of clothing around his head. Once inside, EDWARDS

spoke with Jackson while standing directly next to him inside the store.




      20.     Target surveillance video showed that both EDWARDS and Jackson

then went through a second door and together entered into the Target Headquarters

mailroom.




                                         7
              CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 8 of 22




        21.     Jackson set a fire on a counter inside of the mailroom at approximately

10:57 p.m.




        22.     As Jackson set the fire, EDWARDS walked towards him from a few feet

away.




        23.     At 11:57:58 p.m., Jackson attempted to light a second fire on top of

cardboard boxes. Jackson had a lighter in his right hand and a bottle of ignitable

liquid in his left hand.


                                            8
            CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 9 of 22




      24.     On October 27, 2020, I, together with ATF Special Agent Certified Fire

Investigator (SACFI) Nicole Hajny, reviewed video surveillance provided by

Target Headquarters Security. The video surveillance contained footage from

multiple camera angles on the interior and exterior of Target Headquarters. The

footage shows that at 10:58:34 p.m., EDWARDS exited the loading dock and walked

over to the first fire set by Jackson. At 10:58:56 p.m., EDWARDS appeared to hold a

container above the flame with his left hand. The container was tilted in a diagonal

manner, consistent with a pouring or squirting motion. After EDWARDS’ movement

with his left hand towards the fire, the video shows the fire appear to grow in both

size and intensity. As EDWARDS walked away from the fire, his hat, shirt, and mask

were illuminated by the fire.

      25.     At approximately 11:02 p.m., Target surveillance video showed

EDWARDS and Jackson run out of the building together, using the same door, and

head southeast on 10th Street toward Nicollet Mall.



                                          9
         CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 10 of 22




      26.    At approximately 11:02 p.m., Minneapolis city surveillance video

showed EDWARDS and Jackson walking southeast on 10th Street toward the

1000 block of Nicollet Mall. EDWARDS and Jackson stopped and looked into the

main Target entrance door located at 1000 Nicollet Mall, in the direction of the fire,

multiple times.   EDWARDS and Jackson then continued walking southeast on

10th Street toward Nicollet Mall.




      27.    At 11:04 p.m., EDWARDS and Jackson walked south on Nicollet Mall,

next to the Target Headquarters’ building. They looked into the Target Headquarters

building again, toward the location of the fire, and continued walking south on

Nicollet Mall.




                                         10
         CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 11 of 22




      28.    EDWARDS and Jackson were seen several more times over the next

three minutes walking together past the Target headquarters’ building doors. They

repeatedly looked at the building, towards the direction of the fire.




      29.    At approximately 11:29 p.m., city surveillance cameras showed

EDWARDS and Jackson near the intersection of 11th Street South and Nicollet Mall.

Jackson was seen next to a white Ford Explorer with Minnesota license plate

number ERG561.      City surveillance cameras then showed EDWARDS exit the



                                          11
         CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 12 of 22




driver’s side of a black Ford Taurus, bearing the Minnesota license plate

number BLV626, which was parked directly behind the Explorer. EDWARDS and

Jackson talked in the street, and then Jackson pointed an object towards the

Ford Explorer. The lights of the Explorer flashed in the way that vehicle lights flash

when a keyless entry remote is used to unlock a vehicle. Jackson then opened the

Explorer’s driver’s door, reached into the Explorer, got out of the Explorer, and used

the keyless entry remote (signified by the same flashing of the vehicle’s lights) to lock

the Explorer. EDWARDS returned to the Ford Taurus and got into the driver’s seat.

Jackson then entered the Ford Taurus with EDWARDS, and together they drove

away in the vehicle.




The Identification of EDWARDS

      30.    I queried Minnesota license plate number BLV626—the license number

associated with the black Ford Taurus that EDWARDS and Jackson were seen

driving away in on the evening of the Target Headquarters arson—through law




                                           12
        CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 13 of 22




enforcement databases and determined that was the license plate number was

registered to Community Invested Rental Cars in Minneapolis.

      31.   On September 21, 2020, ATF Special Agents Dave Voth and

Bryan Lervoog interviewed the owner of Community Invested Rental Cars. The

owner indicated that the Ford Taurus bearing the Minnesota license plate number

BLV626 was rented by Dernesha Holliday for her boyfriend, EDWARDS. The owner

stated that EDWARDS had been using the vehicle since July 2020, and that

EDWARDS was still actively making payments using a phone application called

“Cash App.” The owner stated that the driver of the vehicle’s Cash App name was

“Victor” (EDWARDS’ first name) and the user name was “$BigGeneral7414.”

      32.   Also on September 21, 2020, Analyst Hughes queried the Minnesota

Crime Information System (MNCIS) / Odyssey Assistant and determined that the

Brooklyn Park Police Department conducted a traffic stop on a black 2015 Ford

Taurus bearing the Minnesota license plate BVL626 on July 9, 2020, at 10:58 p.m.

The driver of the vehicle was EDWARDS. EDWARDS was arrested for providing a

false name to law enforcement (Minn. Stat. § 609.506.1) and for driving on a

suspended license (Minn. Stat. § 171.24.5). I obtained a copy of Incident Report

number 2020-00028530 associated with the traffic stop.

      33.   Analyst   Hughes    obtained    a   photograph   of   EDWARDS   from

Hennepin County Repository of Arrest Photos. According to the booking photograph,

EDWARDS was 5’06” and weighed 135 lbs. The photograph and booking information




                                       13
          CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 14 of 22




are consistent with the profile of EDWARDS as captured in surveillance through this

investigation.




       34.      Analyst Hughes queried the Hennepin County Jail Management System

and determined that Dernesha Holliday was listed as a friend on EDWARDS’ jail

contact list.

       35.      Analyst Hughes queried Minneapolis Police Department PIMS records

related to EDWARDS. EDWARDS listed Jackson as a sibling. Minneapolis Police

Department records additionally identified Dernesha Holliday as EDWARDS’

girlfriend.

Social Media Posts Corroborating EDWARDS’ Identification

       36.      I am aware from my investigations into crimes committed during the

riots that followed the death of George Floyd in late May 2020 and the suicide of the

homicide suspect in August 2020 that numerous people both recorded and

live-streamed videos of themselves committing criminal acts and posted those videos


                                         14
         CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 15 of 22




to social media platforms, including Facebook. Additionally, many people commented

and shared information about their criminal acts with other users. Beyond strictly

social posts, Facebook also was a frequently used platform in which individuals

participating in these riots showed off their destructive actions to associates and

other like-minded individuals. Facebook served as a means for people to communicate

with others while the riots were in progress to discuss where and how law

enforcement resources were deployed so as to be avoided or targeted, the status of the

protests, other businesses in both Minneapolis and St. Paul that could be targeted for

looting or fires, as well as the status of buildings that had already been set on fire.

      37.    In addition to the sharing of media and comments, social media

platforms served as a platform for communication for participants in the riots. Based

on my training and experience, I know that Facebook users often use the Facebook

messaging feature and video calling function to communicate with other associates.

Some users utilize these features to communicate before and during criminal activity

because they believe they are more secure than text messages or phone calls.

      38.    Based on my training and experience, I know that users often

communicate spur of the moment thoughts on social media platforms such as

Facebook that can provide insight into an individual’s mindset and frame of mind at

a particular moment in time.

      39.    Analyst Hughes conducted a search of social media and located a

Facebook profile for EDWARDS at https://www.facebook.com/devon.edwards.9235.

The name associated with the account was “Devon Edwards.”




                                           15
        CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 16 of 22




      40.    Analyst Hughes located a picture of EDWARDS holding a black t-shirt

with a white logo, posted by Facebook user “Devin Woods” on July 22, 2020, as shown

below. The Facebook post noted “with Devon Edwards” in the posting description.




      41.   The shirt in the above photograph appears visually identical to the

distinctive shirt worn by EDWARDS a month later on the night of the arson,

August 26, 2020, as shown below.




      42.   The Facebook picture above also showed a portion of a black vehicle.

The black vehicle was visually consistent with the black 2015 Ford Taurus that


                                        16
         CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 17 of 22




EDWARDS was using based on a rental from Community Invested Rental Cars, that

was seen on city video camera surveillance on the night of the arson, as shown below:




      43.    I also reviewed EDWARDS’ Facebook account and located a photograph

posted by EDWARDS on August 18, 2020. The picture shows EDWARDS wearing a

hat with a unique logo, visually similar to the hat worn by EDWARDS on the night

of the arson on August 26, 2020, as shown in the below pictures.




                                         17
         CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 18 of 22




      44.    I located a photograph posted by EDWARDS on June 12, 2020, of

himself standing in front of a vehicle. The vehicle was visually consistent with the

black 2015 Ford Taurus that EDWARDS was using based on a rental from

Community Invested Rental Cars, that was seen on city video camera surveillance on

the night of the arson on August 26, 2020. The vehicle was also identical in make,

model, year, and color.
w




                                        18
        CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 19 of 22




      45.   I located a photograph posted by EDWARDS on May 20, 2020. The

photograph depicted a Cash App profile account with the name “Victor” and user

name “$BigGeneral7414,” as shown in the below photograph:




      46.   The profile account matched the Cash App account of the individual

paying for the 2015 Ford Taurus (Minnesota license plate number BVL626) rented

from Community Invested Rental Cars that was used on the night of the arson:




                                       19
         CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 20 of 22




The Arson Determination by the Minneapolis Fire Department

      47.    On August 27, 2020, ATF Special Agent Certified Fire Investigator

(SACFI) Nicole Hajny and Minneapolis Fire Department Investigator Larry Oker

examined the fire scene located at 1000 Nicollet Mall. At the time of the initial fire

scene examination, Investigator Oker identified a single area of origin as the center

of a desktop near the mailroom entrance:




This is the location at which Jackson was seen on Target surveillance video starting

a fire and where EDWARDS was observed adding additional fuel to the fire,

suspected to be an ignitable liquid, which caused the fire to grow in size and intensity.

Investigator Oker additionally noted forced entry and numerous broken windows to

the structure that occurred during the civil unrest around the time of the fire.

Investigator Oker classified the fire as “incendiary” (i.e. arson).

      48.    Following subsequent review of the Target surveillance video footage,

investigators identified a second area of origin of fire inside the building. After

reviewing the surveillance video, investigators determined that a third individual

attempted to set a second fire inside the building front entrance vestibule area. The


                                           20
           CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 21 of 22




second fire is still under investigation but likely did not involve EDWARDS or

Jackson.

      49.     Initial estimates put the fire, smoke, and water damage to the building

at approximately $900,000.

The Target Headquarters Building and Interstate Nexus

      50.     Target Corporation is a large corporation with its corporate

headquarters in Minneapolis, Minnesota. Target has numerous retail outlets

throughout the United States. Target sources some of its inventory from outside the

United States, including Guatemala, China, and India.

      51.     Target corporate headquarters is located in two adjacent buildings,

Target Plaza South and Target Plaza North. The buildings are connected via skyway.

The buildings cover two city blocks, and extend to the area of 10th Avenue South and

LaSalle Avenue. A Target retail store is located one block away on 9th Avenue, which

also can be reached via skyway. That retail store was looted during the civil unrest

described above.

      52.     The mailroom, where the fire started, receives a high volume of mail and

merchandise samples from vendors. These samples are provided to employees,

housed in Target Headquarters, for evaluation to determine whether those items will

be sold in Target retail stores.

      53.     Furthermore, Target stock is traded on major U.S. stock exchanges. In

short, Target Headquarters in Minneapolis is a building used in interstate and

foreign commerce and in activities affecting interstate and foreign commerce.




                                          21
CASE 0:20-mj-00807-BRT Doc. 1-1 Filed 11/04/20 Page 22 of 22
